Title: From James Madison to Albert Gallatin, 11 September 1815
From: Madison, James
To: Gallatin, Albert


                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 11. 1815
                    
                    I have just recd. your favor of the 4th. I congratulate yourself and Mrs. Gallatin on your safe arrival, and under circumstances which must console her so much for your prolonged absence.
                    I was not unprepared for a heavy demand for expenses of J. P. Todd. I thank you for your kindness in lending your responsibility; and being unable in my present situation to do better for repaying the Barings, I inclose a Check on the Bank of Col: at Washington for $6500. with a request that you will be so good as to have it turned into the means of an adequate remittance, without the delay of any farther agency on my part. Whatever may be due for advances or otherwise on his account, be so good as to enable me to make immediate provision for the amount.
                    It was not much to be expected that the B. Govt. on the pinacle of its elevation would look with solicitude on her relations to the U.S. The Convention is a proof however that she does not wish the sort of conflict which her countervailing duties would be likely to produce. And as it is certainly not our wish, the equalizing stipulation on the subject is valuable to both parties. The footing on which the E. Ind: trade is put fulfills the reasonable expectations of the public here. It would have been well I believe for both parties, if a good arrangement had taken place on the subject of the W. India trade, but this was promised neither by experience nor by the circumstances of the moment. The want of reciprocity in that trade whilst G.B. permits her own vessels to come to our ports, will be more & more felt, particularly by the Eastern States, and will sooner or later, produce invitations to the other States, to concur in counteracting regulations. I retain my opinion that effectual ones might be adopted, without incurring any very sensible inconvenience to our Commerce, much less any risk to the peace between the two Country [sic]. But our present situation dissuades from experiments which are not urgent, and it may be hoped that before the convention expires, the amity it secures may bring about an adjustment not only of that but of other points waived for the present. What are probably the views of the B. Cabinet with respect to the fisheries &ce within the marine league? Was it understood distinctly at Ghent that the

restoration of the mouth of Columbia was included in the general article, and is it probable that orders have been sent thither from G.B. to that effect?
                    I am not aware of any considerations that press for your decision as to the mission to Paris, without the deliberation due to your private affairs. Mrs. M. returns her congratulations to Mrs. Gallatin, with her affece respects. I beg leave to add mine, to the assurances of my great esteem and cordial regards for yourself.
                    
                        
                            James Madison
                        
                    
                